NOTE: This order is nonprecedential


  Wnitrb ~tatr~ ~ourt of ~peaI~
      for tbe jfeberaI ~ircuit

               MICHAEL S. POWELL,
                 Plaintiff-Appellee,

                           v.
          THE HOME DEPOT U.S.A., INC.,
               Defendant-Appellant.


                       2011-1060


   Appeal from the United States District Court for the
Southern District of Florida in case no. 07-CV-80435,
Judge Daniel T.K. Hurley.


                     ON MOTION


                      ORDER

   The parties jointly move to stay proceedings in this
appeal pending the court's disposition of Powell v. Home
Depot U.S.A., Inc., 2010-1409, -1416.

   The parties state that they have entered into an
agreement resolving the issues in this appeal which is
contingent on the outcome of 2010-1409, -1416.
POWELL v. HOME DEPOT                                         2
      Upon consideration thereof,

      IT IS ORDERED THAT:

    (1) The motion to stay the briefing schedule is
granted. The parties are directed to inform this court,
within 14 days of the final disposition in 2010-1409, -
1416, concerning how they believe that this appeal should
proceed.

    (2) A copy of this order shall be transmitted to the
merits panel assigned to decide 2010-1409, -1416, to
inform that panel of the agreement in 2011-1060.

      (3) The motion for an extension of time is moot.


                                     FOR THE COURT



      MAR 25 2011                     /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk
cc: Donald R. Dunner, Esq.
    George M. Sirilla, Esq.
s20                                               FILE"
                                          U. COURT OF APPEALS FOR
                                           THE FEDERAL CIRCUIT

                                              MAR 25 2011